142 F.3d 443
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sossi Gosdan GOSDANIAN, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 96-70327.INS No. Atv-paj-etg.
United States Court of Appeals,Ninth Circuit.
.Argued and Submitted Nov. 7, 1997.Decided Apr. 16, 1998.

Petition to Review a Decision of the Immigration and Naturalization Service.
Before BROWNING, BRUNETTI, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Sossi Gosdan Gosdanian petitions for review of the Board of Immigration Appeals' decision, denying her motion to reopen her deportation proceedings.  Her petition is controlled by this court's decision in Shaar v. INS, No. 96-70619, slip op.  ____  (9th Cir.filed April 15, 1998).  We, therefore, deny her petition.


3
PETITION FOR REVIEW DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3